                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


Jessie Adam,                                               Case No. 3:19CV429

                     Plaintiff

               v.                                          JUDGMENT ENTRY

Airway Manufacturing Company,

                     Defendant


       In accordance with the order filed contemporaneously with this judgment entry, it is

hereby ORDERED THAT judgment in the amount of $280,000 be, and the same hereby is,

entered in favor of plaintiff Jessie Adam and against defendant Airway Manufacturing Company.

       So ordered.

                                                   /s/ James G. Carr
                                                   Sr. U.S. District Judge
